Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the language of “when the corresponding tire is assembled to the corresponding rig 9to configure a trailer” is considered to be indefinite.  The preamble states that the method is associating a tire, a rig, and a consumer to each other.  The body of the claim is reciting the linking of a TIN and a VIN.  It is not clear what is meant by reciting that the tire is assembled to a rig, to configure a trailer.  The VIN is for the rig, and has been interpreted as a vehicle identification number as the specification teaches.  If the tire is mounted to the rig (a vehicle) as claimed, there is no trailer that a tire is being mounted to.  It is not clear if the claim is reciting that the tire is mounted to the rig (some type of vehicle or other article/device that uses tires), or if the tire is being mounted to a trailer and not the rig.  This is not clear and renders the claim indefinite.  
Also, for claim 1, the applicant recites the receiving of a consumer identifier, but also recites the identifier as being “of said trailer”.  This is confusing because the preamble states that linking of the tire, the rig, and the consumer.  Calling an identifier a consumer identifier leads one to believe that the consumer is being identified by the identifier, not a trailer.  It is not clear if the consumer is being linked to the TIN and the VIN, or if the consumer identifier is actually for a trailer.  This issue in combination with the above noted language of claim 1 renders the claim indefinite.  It is not clear if the claim is linking the consumer, the tire, and the VIN of a rig, or if the claim is linking the tire to the VIN of a rig and to a trailer, or if the claim is linking the tire to the consumer and the trailer but not the vehicle.  This confusion renders the claim indefinite.
For claim 8, the applicant recites the claim dependency as being “the data structure of claim 8”, such that the claim depends to itself.  This renders the scope indefinite.  For purposes of examination the examiner has treated claim 8 as being dependent from claim 7.  Also, it is not clear if the applicant is just trying to claim the data structure in claim 8, whereas claim 7 is supposed to be reciting the computer readable medium that stores the data structure, not just the data structure alone.  This renders the claim indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 8, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) 7, 8, does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is broadly reciting a “computer readable medium” that is storing a data structure that is reciting non-functional descriptive material.  The claims do not pass step 1 of the 101 eligibility analysis.  The claimed computer readable medium is not defined in the specification and is treated under BRI.   Based on the broadest reasonable interpretation for the term “computer readable medium”, it is found to include non-statutory embodiments such as signals and transitory mediums.  For this reason the claims are not reciting an invention that falls into one of the allowable categories of invention.  Additionally, the claim recites a data structure that is not functional in nature and does not serve to perform any steps or acts.  This is reciting non-functional descriptive material that is nothing more than information per se in the form of static data (TIN, VIN, purchaser information) that can be contained in a transitory medium. This is not patent eligible subject matter either because data per se is not something that falls into any one of the allowable class of invention set forth by 35 USC 101.  For these reasons the claims are not found to be reciting patent eligible subject matter.


Claims 1-6, 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of linking tire identification numbers (TIN) to vehicle identification numbers (VIN) and to owners of the tires, so that the tires can be tracked and the owner/purchaser of the tires can be contacted in the event there is a recall for the tires. 
 For claim 1, the abstract idea is defined by the elements of:
associating at least one tire, a rig, and a consumer of the at 2least one tire and the rig with one another, comprising: 
3receiving a tire identification number (TIN) with a tire in a database record in a 4database; 
5receiving a vehicle identification number (VIN) with a rig in said database 6record; 
7receiving and linking at least one said TIN with said VIN in 8said database record when the corresponding tire is assembled to the corresponding rig 9to configure a trailer; and 
10receiving a consumer identifier of said trailer in said database record for 11association with the corresponding tire and the corresponding rig

For claim 9 the abstract idea is defined by the elements of:
maintain in a database identifying tire identification 5numbers (TIN), their corresponding vehicle identification numbers (VIN), and 6at least one corresponding consumer; 
7receive input of recall notices associated with selected TINs; and 
8generate electronic or paper notifications of the recall notice to said at least one corresponding consumer
The above limitations are reciting a process that is linking tire identification numbers to vehicles and their owners so that the tires can be tracked for recall purposes.  This represents a certain method of organizing human activities that is the act of associating data to each other so that alerts and notices can be sent out in the event of a product recall.  The concept of conducting a product recall by using a database that correlates/associates item data to owners to that they can be contacted in the event of a recall is something that can be done by people and is mandated by the Federal government.  Storing data in databases so that it can be used to look up owners of items that are being recalled is a commercial/sales activity that is also a legal obligation because it is mandated by the Federal government.  For these reasons the claimed invention is considered to be a certain method of organizing human activities per the PEG.
Additionally, the above steps to the abstract idea can be practiced mentally by merely associating a TIN to a VIN and to a consumer in the mind of a human being.  The claimed generation of the paper alert can be done by a person who is mentally thinking about and is writing the alert on paper.  This comment is made in addition to the finding that the claims are directed to a certain method of organizing human activities.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer with a storage device that is being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer and is akin to reciting “apply it” with a computer.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  
	For claims 2-6, the applicant is reciting more about the same abstract idea that was found for claim 1.  Further defining the type of data received (trailer identifier), having the consumer identifier be an end purchaser identifier (the buyer) so that it can be associated with the TIN and VIN, and performing the steps at a tire distributor, are all elements that serve to define the abstract idea.  The receipt of a tire recall and using the data from the database to identify and send recall alerts to the end purchasers of the tires is part of the abstract idea, as was set forth for claim 1.  These elements do not represent additional elements and do not contribute anything towards the eligibility of the claims.
	For claims 10-14, the applicant is reciting more about the abstract idea of claim 9.  Reciting that the consumer is a manufacture or an end purchaser, reciting the receipt of the VIN and the TIN, receiving contact information, and issuing forms at designated times are all elements that serve to define the abstract idea of the claims.  The only additional element mentioned is the computer and storage device, which has been treated in the same manner as set forth for claim 9.  
Therefore, claims 1-6, 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The applicant should take notice that for claims 7,8, there is no abstract idea recited in the claims at step 2A; however, the claims fail to pass step 1 as set forth above.  if the applicant amends the claims 7,8, to recite the steps of associating data to each other and recites functions embodied in claims 1 and 9, an abstract idea rejection under 35 USC 101 may become an issue.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle (WO 2004/111924).
For claim 1, Boyle discloses a computer system and method that tracks tires by using tire identification numbers (TI, see page 12) that are linked to vehicle identification numbers (VIN) in a database so that the information can be used for tire recalls.  On page 2 Boyle discloses that there is a problem with the ability to recall tires that have been found to be defective.  Disclosed is that it is not possible to conduct a tire recall without tracking of tires.  On page 11 Boyle teaches the use of a tire identification number for tires that can be used to track the tires.  See page 11, lines 15-22 and lines 27-30.  Boyle teaches that the use of a tire identification number allows the vehicle tire to be tracked through its life.  This satisfies the claimed storing of a TIN in a database (see page 15 for disclosure to the database 100 that stores the TIN and associated vehicle information).  On page 20 Boyle teaches that when the tire is being mounted to a vehicle, the tire information is obtained and stored.  Page 21 teaches that the tire ID is linked to the VIN of the vehicle that the tire is being mounted on.  See page 21, lines 9-17.  Boyle teaches the claimed linking of the TIN to the VIN in a database as claimed.  The claimed receipt of a consumer identifier is taught by Boyle when it is disclosed that service provider information and/or manufacturer information can be stored with the tire information.  Boyle teaches on page 12 that information such as service provider is stored.  Boyle teaches that the service provider can be a dealership, garage, tire recycler, or other entities that service tires in some form.  This satisfies the claimed consumer as this is best understood by the examiner due to the 112b issues in the claim scope.
For claim 2, the disclosure to manufacturer information being stored with the TIN in Boyle satisfies what is claimed.  Calling the manufacturer a trailer manufacturer is a descriptive label that does not define anything to the claim other than data of a manufacturer is being stored.  With respect to the language of “wherein the trailer manufacturer configures said trailer with said tire”, this is not reciting any active step to the method as far as the applicant has not claimed that the method further comprises a step of mounting the tire to a trailer.  All that is claimed is the receipt of the manufacturer identifier with commentary on what the manufacturer can do with the tire.  Boyle anticipates what is claimed for this reason.
For claims 3, 5, Boyle teaches that the service provider can be a dealership on page 12.  This satisfies the claimed dealer identifier.  Boyle teaches that the information is captured about the tire during mounting of the tire by a tire distributor (the service provider), see page 20 of Boyle.
For claim 7, Boyle teaches that information of the TIN, VIN, and an end purchaser is stored.  This is satisfied by any three data cells taught by Boyle because the data being claimed is non-functional descriptive material that does not receive any patentable weight.  Boyle stores the TIN, VIN, and service provider information about garages and dealers that purchase and install tires.  This satisfies the first, second, and third fields that are claimed.  Non-functional descriptive material does not receive weight absent some functional relationship to the computer readable medium, which there is none for the claimed data.
For claim 8, the fourth field is satisfied by any other field that stores data in Boyle. Again, all that the applicant is claiming is data in fields, where the data is not functional and does not do anything.  That represents non-functional descriptive material.  No weight is given to the data being claimed because it has no functional relationship to the computer readable medium.  See MPEP 2111.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 9-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (WO 2004/111924) in view of Hsu et al. (20200057999).
For claim 4, not disclosed by Boyle is that an end purchaser identifier is received so that it can be associated with the tire and the rig.  
Hsu is directed to a system and method for managing information about tires that are mounted to vehicles.  Hsu teaches in paragraph 002
[0002] Recently, the US government makes a compulsory legislation to indicate that the tire manufacturer or the tire brand vendor needs to record the tire buyer name, the tire seller name, the tire buyer address, the tire seller address and the tire ID (Identification). The man purpose is to trace the seller or the buyer of the tire. This is due to the tire needs to be replaced to a new one after five years, and the tire manufacturer or the tire brand vendor needs to recall the tire, therefore they needs to know the seller of the tire. The seller of the tire is commonly a tire agent or a tire retailer. It is also needs to know the buyer of the tire. The buyer of the tire is commonly a vehicle owner. Therefore, the tire manufacturer or the tire brand vendor needs to record the related data in a tire registration table. The tire registration table is explicitly provided to be kept at least five years. For complying with the regulations, the tire buyer and the tire seller need to record the table and send back to the tire manufacturer or the tire brand vendor. However, this procedure is miscellaneous. If the tire registration table is a hard copy, it takes a long time to send back the hard copy to the tire manufacturer or the tire brand vendor. Furthermore, the hard copy is required to be kept at least five years, thus it is not favorable for the environmental protection.
	
Hsu is teaching the obvious, namely that you cannot recall a defective tire if you do not know who owns the tire, because then you have nobody to contact about the tire recall.  Hsu is teaching that it is desirable to record the buyer of the tire so that they can be contacted in the event of a recall.  Hsu teaches that this is in addition to recording the tire agent or retailer that installed the tire (same as the service provider in Boyle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Boyle with the further ability to record the end purchaser of the tire (the tire buyer and their contact information) so that they can be contacted in the event of a tire recall.  This would yield the predictable result of being able to determine who owns a given tire for a given VIN, so that the owner can be contacted in the event of a tire recall.  
For claim 6, while Boyle discloses that the system can be used to conduct a tire recall, Boyle never actually discloses conducting a tire recall by checking the database for the end purchaser information so that a recall notice can be sent out.  Based on the above teaching of Hsu concerning the storage of tire buyer information so that a tire recall can be performed, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Boyle with the ability to check the database to identify end purchasers (buyers of defective tires) so that they can be contacted when a tire recall needs to be performed.  When the manufacturer if the tire determines that a tire recall has to be performed, that fact is noted and received, and then the database would be checked so that buyers of the tires can be contacted.  What is claimed would have been obvious to one of ordinary skill in the art because this is claiming what a product recall is by definition.  
For claim 9, Boyle discloses a computer system and method that tracks tires by using tire identification numbers (TI, see page 12) that are linked to vehicle identification numbers (VIN) in a database so that the information is able to be used for tire recalls.  On page 2 Boyle discloses that there is a problem with the ability to recall tires that have been found to be defective.  Disclosed is that it is not possible to conduct a tire recall without tracking of tires.  On page 11 Boyle teaches the use of a tire identification number for tires that can be used to track the tires.  See page 11, lines 15-22 and lines 27-30.  Boyle teaches that the use of a tire identification number allows the vehicle tire to be tracked through its life.  This satisfies the claimed storing of a TIN in a database (see page 15 for disclosure to the database 100 that stores the TIN and associated vehicle information).  On page 20 Boyle teaches that when the tire is being mounted to a vehicle, the tire information is obtained and stored.  Page 21 teaches that the tire ID is linked to the VIN of the vehicle that the tire is being mounted on.  See page 21, lines 9-17.  Boyle teaches the claimed linking of the TIN to the VIN in a database as claimed.  
For claim 9, not disclosed by Boyle is that a consumer is linked to the TIN and the VIN in the database, so that the recall notice can be sent to a consumer as claimed.  This is claiming the recording of consumer information so that they can be contacted for a tire recall and sending out a notice (the recall alert).
Hsu is directed to a system and method for managing information about tires that are mounted to vehicles.  Hsu teaches in paragraph 002
[0002] Recently, the US government makes a compulsory legislation to indicate that the tire manufacturer or the tire brand vendor needs to record the tire buyer name, the tire seller name, the tire buyer address, the tire seller address and the tire ID (Identification). The man purpose is to trace the seller or the buyer of the tire. This is due to the tire needs to be replaced to a new one after five years, and the tire manufacturer or the tire brand vendor needs to recall the tire, therefore they needs to know the seller of the tire. The seller of the tire is commonly a tire agent or a tire retailer. It is also needs to know the buyer of the tire. The buyer of the tire is commonly a vehicle owner. Therefore, the tire manufacturer or the tire brand vendor needs to record the related data in a tire registration table. The tire registration table is explicitly provided to be kept at least five years. For complying with the regulations, the tire buyer and the tire seller need to record the table and send back to the tire manufacturer or the tire brand vendor. However, this procedure is miscellaneous. If the tire registration table is a hard copy, it takes a long time to send back the hard copy to the tire manufacturer or the tire brand vendor. Furthermore, the hard copy is required to be kept at least five years, thus it is not favorable for the environmental protection.
	
Hsu is teaching the obvious, namely that you cannot recall a defective tire if you do not know who owns the tire, because then you have nobody to contact about the tire recall.  Hsu is teaching that it is desirable to record the buyer of the tire so that they can be contacted in the event of a recall.  Hsu teaches that this is in addition to recording the tire agent or retailer that installed the tire (same as the service provider in Boyle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Boyle with the further ability to record the consumer information (the tire buyer and their contact information) so that they can be contacted in the event of a tire recall.  This would yield the predictable result of being able to determine who owns a given tire for a given VIN, so that the owner can be contacted in the event of a tire recall.  
For claim 9, while Boyle discloses that the system can be used to conduct a tire recall, Boyle never actually discloses conducting a tire recall by checking the database for the consumer information so that a recall notice can be sent out.  Based on the above teaching of Hsu concerning the storage of tire buyer information so that a tire recall can be performed, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Boyle with the ability to check the database to identify end consumers (buyers of defective tires) so that they can be contacted when a tire recall needs to be performed.  When the manufacturer determines that a tire recall has to be performed, that fact is noted and received, and it would have been obvious to check the database so that buyers of the tires can be identified and contacted.  What is claimed would have been obvious to one of ordinary skill in the art because this is claiming what a product recall is by definition.  
For claim 10, the rejection for claim 9 arrives at the use of consumer information that represents an end purchaser of the tires.  This satisfies what is claimed.  No further comments are necessary.
For claims 11, the computer can receive the VIN and TIN from a consumer as claimed.  The ability to receive data by a computer is all that is being claimed.  This is satisfied by Boyle.
For claim 12, the above rejection for claim 9 includes the receipt of contact information so that the consumer can be contacted in the event of a recall.  The combination for claim 9 already satisfies what is claimed in pending claim 12.
For claim 13, while not disclosed by Boyle expressly, it would have been obvious to one of ordinary skill in the art to send out recall notices when a recall has been issued.  When a recall needs to be sent out, it flows that one would want to look at the database to identify consumers that have a defective tire so that they can be contacted.  It is obvious that when a recall notice is received, recall alerts need to be sent out.  That is how recalls work.
For claim 14, the computer can receive the VIN and TIN from a consumer as claimed.  The ability to receive data by a computer is all that is being claimed.  The above rejection for claim 9 includes the receipt of contact information so that the consumer can be contacted in the event of a recall.  The combination for claim 9 already satisfies the receipt of contact information.  While not disclosed by Boyle expressly, it would have been obvious to one of ordinary skill in the art to send out recall notices when a recall has been issued.  When a recall needs to be sent out, it flows that one would want to look at the database to identify consumers that have a defective tire so that they can be contacted.  It is obvious that when a recall notice is received, recall alerts need to be sent out.  That is how recalls work.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
NPL article “TIN to VIN, Making the Connection” discloses that it was well known in the art back in 2018 to associated a TIN to a VIN, so that tire recalls can be performed.  The article is teaching the overall concept that is disclosed in the specification, namely linking tire identification numbers to VIN of vehicles so that consumers can be contacted in the event of a tire recall.  
Conwell et al. (20040095244, 20060290505) teaches: 
Cited from 20040095244 
[0006] In 2000 the National Highway Traffic Safety Administration (NHSTA) pressured automobile manufacturers to recall thousands of tires because of tread separation. Suspect lots were traced back through the tire manufacturer's quality records, but no records existed in the vehicle chassis assembly process to link tire serial numbers to the vehicle identification number (VIN). Legislation passed by Congress and the Department of Transportation now requires automobile manufacturers to implement a tracking system to link the tire serial numbers and VIN. Further, tire and automobile manufacturers are being pressured to implement a more reliable and accurate method of tracking the DOT code, tire serial numbers, size, type, conicity, date, manufacturing plant, even the mold machine for every tire, and to tie this information to the VIN.
[0007] The recent tire recalls were much wider than necessary because no data existed as to which tire lots and/or tire manufacturing dates had been installed on specific vehicles. Therefore a need exists for a cost-effective tire identification system usable from the time of tire manufacture until the tire is matched and mounted to a specific vehicle so that the tire serial numbers may be associated with a VIN in the vehicle manufacturer's database.
The above is relevant to the claimed and disclosed invention.
Perry et al. (20030211273) teaches:
[0005] Recent tire recalls ordered by the National Highway Traffic Safety Administration (NHTSA) were much wider than necessary because no data existed as to which tire lots and/or tire manufacturing dates had been installed on specific vehicles. Recent legislation passed by the United States Congress now requires automobile manufacturers to implement a tracking system to link tire serial numbers to vehicle identification numbers (VIN). Therefore a need exists for a cost-effective tire identification system usable from the time of tire manufacture until the tire is matched and mounted to a specific vehicle so that the tire serial numbers may be associated with a VIN in the vehicle manufacturer's database.
[0006] The Automotive Industry Action Group (AIA G) recently published a guideline "tire and wheel identification standard" which discloses a tire tracking system using a label printed with a two-dimensional bar code symbol. The labels are to be applied on OEM production tires and later removed after final wheel and vehicle carriage assembly.
The above is relevant to the claimed and disclosed invention.
Harm et al. (20040084517) teaches:
	[0015] The tire 30 is then passed to an information writing station 50 for writing the tire information regarding the tire to the tire pressure monitor sensor 10. The information writing station 50 includes a transmitter 52 in the form of an antenna that transmits the tire information to a receiver 54 (FIG. 1) of the tire pressure monitor sensor 10 for storage therein. The tire information is then readable from the tire pressure monitor sensor 10 at any point desirable. In particular, the tire information can be downloaded to the vehicle controller upon assembly of the wheels onto the vehicle and activation or initial set-up of the vehicle central processor unit. The tire information can also be stored along with a vehicle identification number by the vehicle manufacturer so that the specific tires installed on a vehicle can be kept track of for future recall or any other future data or tracking requirements.

The above is relevant to the claimed and disclosed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687